OPINION.
OppeR:
These proceedings were brought for a redetermination of deficiencies in estate tax. In Docket No. 94755 the amount of the deficiency assailed is $432.83; in Docket No. 97857 the amount is *1179$13,996.28. The dates of death were October 9, 1936, and April 3, 1937, respectively. '
The sole question presented ,by both cases is whether, upon an election by an executor to exercise the option given in section 302 (j) of the Revenue Act of 1926, as added by section 202 (a) of the Revenue Act of 1935, to value the estate as of a date subsequent to decedent’s death, there must be included in the gross estate the income thereon between the date of death and the optional valuation date.
All the facts in both proceedings have been stipulated. They are hereby found accordingly.
The stipulations show that in each case the executors elected upon the return to have the gross estate valued at the optional valuation dates provided by the section referred to. As permitted by that provision, retained assets were valued as of one year after decedent’s death, and those disposed of in the interim were valued as of the date of disposition.
Respondent included in the respective gross estates items of income consisting of interest and dividends, collected or accruing between the date of death and the optional valuation date. The deficiency resulting from that adjustment is the subject of this controversy.
The question presented here was considered by the Court of Appeals, Second Circuit, in Saks v. Higgins, 111 Fed. (2d) 78, and was there answered in the affirmative. On the authority of that decision, respondent’s inclusion in the gross estate of the interim estate income is sustained.
Reviewed by the Board.

Decision will be entered for the respondent.